Houghton, J.:
The motion of plaintiff for a further bill of particulars seems to have beem denied on the ground that plaintiff’s reply to defendants’ counterclaim was not before-the court, and hence that such counterclaim stood admitted. A reply had in fact been served, but by inadvertence was not submitted to the court.. It is manifest that had plaintiff’s reply been before the court on the original motion a bill of particulars would properly have been ordered in large part as asked for. The plaintiff was entitled to know the names of the stocks or other securities claimed to have been purchased by defendants for the plaintiff, and the amounts and times of purchase or sale,. and from or through whom bought, or to ahd through whom sold, and the time and manner of plaintiff's direction to defendants respecting such stocks, the times of defendants’ reports to plaintiff, and the manner and times of plaintiff’s confirmation or approval of the same. All these were matters of record in defendants’ office, or, if not, were more peculiarly within defendants’ knowledge than in that of plaintiff. Under the circumstances leave to renew the motion should have been granted, and the order denying the same must be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Ingraham, McLaughlin, Clarke and Lambert, JJ., concurred. Order.reversed, with ten dollars costs and.disbursements, and motion granted, with ten dollars costs. •